Case 1:19-cv-23382-BB Document 17 Entered on FLSD Docket 11/26/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

N CHERRY ELECTRICAL (PTY) LTD, a
South African Corporation, and TALISA
WATER (PTY) LTD

        Plaintiff,                                          Case No: 1:19-CV-23382-BB
v.

WAYNE R. FERREIRA,
HENRI-JAMES TIELEMAN,
and ECOLOBLUE, INC.,

      Defendants.
______________________________________________________________/

                     NOTICE OF JOINT LIABILITY AS TO DEFENDANTS

        Pursuant to Court's Order on Default Final Judgment Procedure [DE #16], N CHERRY

ELECTRICAL (PTY) LTD, a South African Corporation, and TALISA WATER (PTY) LTD

("Plaintiffs"), respectfully submit this Notice of Joint Liability as to Defendants WAYNE R.

FERREIRA (“Ferreira”), HENRI-JAMES TIELEMAN (“Tieleman”), and ECOLOBLUE, INC., (the

“Default Defendant”), and in support states as follows:


        1.      On August 13, 2019, Plaintiffs filed their Complaint. [DE #1].

        2.      Plaintiffs allege that Ferreira, Tieleman, and the Default Defendant, are jointly and

severally liable for damages to Plaintiffs pursuant to their Fraudulent Inducement Count III [DE #1 at

¶¶ 66-74]; Negligent Misrepresentation Count IV [DE #1 at ¶¶ 75-83]; Fraudulent Inducement Count

V [DE #1 at ¶¶ 84-91]; Negligent Misrepresentation Count VI [DE #1 at ¶¶ 93-100]; Civil Conspiracy

Count VII [DE #1 at ¶¶ 102-104]; Violation of Chapter 501, Fla. Stat., Florida’s Deceptive and Unfair

Trade Practices Act Count VIII [DE #1 at ¶¶ 105-110]; Unjust Enrichment Count X [DE #1 at ¶¶ 168-

175].
Case 1:19-cv-23382-BB Document 17 Entered on FLSD Docket 11/26/2019 Page 2 of 2



        3.      The Default Defendant failed to answer the Complaint and a Clerk’s Default was

 entered against it [DE #15]. As of the time of filing this Notice, the Default Defendant has not formally

 appeared or otherwise defended against this action.

        4.      As of the time of filing of this Notice, Ferreira and Tieleman have not been served.

 Plaintiffs continue to diligently attempt to serve them.

        5.      As Ferreira, Tieleman, and the Default Defendant are jointly and severally liable for

 damages alleged in the Complaint, their liability must be resolved before Plaintiffs can move for entry

 of default final judgment.



Dated: November 26, 2019                               Respectfully submitted,

                                                       LUBLINER LAW PLLC
                                                       1645 Palm Beach Lakes Boulevard
                                                       Suite 1200
                                                       West Palm Beach, Florida 33401
                                                       Telephone: (561) 207-2018
                                                       Facsimile: (561) 207-2001
                                                       rich@lubliner-law.com
                                                       nathan@lubliner-law.com
                                                       carolina@lubliner-law.com

                                              BY:      /s/ Richard S. Lubliner
                                                       Richard S. Lubliner
                                                       FBN: 0047741
